253 F.2d 194
Joseph Edward FUNGONE, Appellant,v.UNITED STATES of America and J. C. Taylor, Warden, UnitedStates Penitentiary, Lewisburg, Pennsylvania, et al.
No. 12363.
United States Court of Appeals Third Circuit.
Submitted Jan. 21, 1958.Decided March 17, 1958.

Joseph Edward Fungone, for appellant.
Robert J. Hourigan, Edwin M. Kosik, Scranton, Pa., for appellees.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and WRIGHT, District Judge.
PER CURIAM.


1
It is clear that the validity and correctness of a sentence may not be attacked by way of a habeas corpus without the petitioner having previously made application to the sentencing court for review pursuant to Section 2255, Title 28 United States Code.  See United States v. Hayman, 1952, 342 U.S. 205, 72 S.Ct. 263, 96 L.Ed. 232; United States ex rel. Leguillou v. Davis, 3 Cir., 1954, 212 F.2d 681, 683, and United States v. Anselmi, 3 Cir., 1953, 207 F.2d 312.  Since it does not appear that such an application has been made to the sentencing court, the judgment of the court below will be affirmed.